Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vaniglia et al. (WO 2019/102386).
	Vaniglia discloses a transfer device (16) for transferring a tire constituent member from a first drum to a second drum comprising a main body part (18) having a space for receiving the first drum, a holding device (19/20) provided to hold a tire member from an outer side and a detection device (30) on an end face on one side of the main body and facing the drums and therefore being capable of detecting a tire constituent member on a drum  - note also page 29, lines 5-11 indicate that distances to a tire constituent member (carcass in this case) can be detected.  This anticipates claim 1.  
	As to claim 2, in detecting a radial distance to the tire constituent member, the detection device is capable of detecting a position of the member.  As to claim 3, detection devices (30) are installed on axial end faces of the main body through a stand as illustrated in figs. 1, 3 and 4.  As to claim 4, the detection devices are capable of detection from one axial end to the other of the drum given that the drum can be fully positioned axially as shown in fig. 3.  As to claim 5, plural detection devices (30) are provided and the sensors are in pairs facing each other (best shown in fig. 2).  As to claim 6, the transfer device is intended to transfer a belt (crown 15 including belt 8) from belt drum (13) to shaping drum (12) for forming a tire (e.g. page 23, lines 4-15).  As to claim 7-11, Vaniglia includes a transfer device that meets claims 1-5 as already noted as well as first and second drums (13 and 12).  As to claims 12, Vaniglia includes a transfer device that meets claim 6 as already noted as well as a belt drum (13) and shaping drum (12); in particular, page 23, lines 4-15 clearly indicate that the drum (12) is a shaping drum.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Onimatsu et al. (JP 2012-236392) is another example of a tire member transfer device including a detection device (21/22) mounted on an axial end face thereof but is at present no more relevant than the applied prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY L KNABLE whose telephone number is (571)272-1220. The examiner can normally be reached Part Time - Mon, Tue, Wed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEOFFREY L KNABLE/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        



G. Knable
August 30, 2022